Citation Nr: 0600111	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  02-08 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from December 1965 to December 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

Inasmuch as the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized the issue on appeal in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

At the outset, the Board notes that the veteran testified 
during a hearing before a Veterans Law Judge at the RO in 
June 2003.  However, that judge is no longer employed at the 
Board.  The judge chairing such a hearing must decide the 
veteran's appeal, unless that right is waived by the veteran.  
38 U.S.C.A. § 7107(c) (West 2002).  In October 2005, the 
Board notified the veteran that he could request a hearing 
with another Veterans Law Judge, noting that, if he did not 
respond to the letter, the Board would assume that he did not 
want an additional hearing.  No response has been received 
from the veteran or his accredited representative concerning 
this matter.  Accordingly, the Board assumes that the veteran 
does not desire an additional personal hearing before the 
Board.  

Nevertheless, a further remand is required, even though such 
action will, regrettably, further delay an appellate decision 
on the matter on appeal.  

Before the RO recertified the veteran's appeal and forwarded 
his records to the Board in August 2005, the veteran sent 
additional, relevant medical evidence to the RO.  The RO has 
not considered that evidence in conjunction with the 
veteran's appeal and furnished him a supplemental statement 
of the case, as is required.  38 C.F.R. § 19.31(b) (2005).  

In addition, a Vet Center counselor's July 2005 letter 
indicated that the veteran had recently undergone 
psychological testing, reflecting significant impairment due 
to his PTSD.  Further, the veteran has apparently resumed 
outpatient treatment for his PTSD, but no records of that 
treatment have been obtained.  

Finally, the record shows that it has been over five years 
since the veteran was afforded a VA compensation examination.  
Given that fact, as well as the additional records that have 
been, and may be, associated with the claims file, the Board 
finds that a current, comprehensive psychiatric examination 
is needed to properly evaluate the veteran's service-
connected PTSD.  The veteran is hereby advised that failure 
to report to any such scheduled examination, without good 
cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2005).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.

The action identified herein is consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§  5103 and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  However, identification of specific action 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  
Adjudication of the claim for a higher initial disability 
rating for PTSD should include specific consideration of 
whether "staged rating" (assignment of different ratings 
for distinct periods of time, based on the facts found), 
pursuant to Fenderson, is appropriate.  

Accordingly, this case is hereby REMANDED to the RO, via the 
AMC, for the following actions:  

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers that have 
treated him for his PTSD since December 
2004, including the location of any 
psychological testing he has undergone in 
the past year.  The RO should advise the 
veteran to complete and sign an 
authorization for release of medical 
records for each non-VA provider 
identified.

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  After all available records and/or 
responses have been associated with the 
claims file, or a reasonable time period 
for the veteran's response has expired, 
the RO should also arrange for the 
veteran to undergo VA examination, by a 
psychiatrist, at an appropriate VA 
medical facility.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests (to include 
psychological testing, if deemed 
appropriate) should be accomplished (with 
all findings made available to the 
examining psychiatrist prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The doctor should also 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) score, and an 
explanation of what the score means. 

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of such examination sent to 
him by the pertinent VA medical facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
higher initial rating for PTSD in light 
of all pertinent evidence and legal 
authority.  The RO should documents its 
specific consideration of whether 
"staged rating" pursuant to Fenderson 
(cited to above) is appropriate.  

8.  Unless the claim is granted to the 
veteran's satisfaction, the RO must 
furnish to him and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

 
 
 
 


